Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of disobeying a direct order in violation of a prison disciplinary rule. The misbehavior report establishes that petitioner confronted the correction officer who later authored the report regarding a warning slip that petitioner had received. After petitioner began yelling, the correction officer ordered petitioner to return to his cell three times before petitioner complied. Petitioner contends that the correction officer told him to “step off” and never issued a direct order. Given this evidence, we conclude that substantial evidence supports the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Evans v Rivera, 252 AD2d 706). Petitioner’s explanation for failing to obey the correction officer — that he did not understand the slang used — presented a credibility issue for the Hearing Officer to resolve (see, e.g., Matter of Plummer v Barkley, 247 AD2d 714). Petitioner’s remaining contentions are either unpreserved for our review or lacking in merit.
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., *663concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.